EXHIBIT 10.37


DARDEN RESTAURANTS, INC.

MANAGEMENT AND PROFESSIONAL

INCENTIVE PLAN








--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page
PART I DEFINITIONS1
A.Actively Employed    1
B.Additional Incentive Award    1
C.Agent    1
D.Award    1
E.Base Incentive Award    1
F.Board    1
G.Change of Control    1
H.Committee    2
I.Common Stock    2
J.Company or Corporation    2
K.Consolidated Earnings    2
L.Management Employee    3
M.Matching Restricted Stock    3
N.Original Deposit    3
O.Participant    3
P.Plan    3
Q.Plan Year    3
R.Professional Employee    3
S.Stock Matching    3
T.Stock Matching Provisions    3
PART II GENERAL PROVISIONS3
A.Objective Of The Plan    3
B.Eligibility    4
C.Participation    4
PART III BASE INCENTIVE AWARDS4
A.Individual Performance    4
B.Corporate Performance    4
C.Determination Of Amounts Of Award    5
PART IV ADDITIONAL INCENTIVE AWARDS5
A.Cash Or Other Awards    5
B.Participation In Stock Matching    5
PART V DEFERRAL OF CASH INCENTIVE AWARDS7
PART VI PLAN ADMINISTRATION7










i

--------------------------------------------------------------------------------








PART I

DEFINITIONS

A.

Actively Employed

The term “Actively Employed” means the Participant is deemed to be an active
employee of the Company, as determined in accordance with the Company’s policies
and procedures, provided that the period during which a Participant is “Actively
Employed” will not include any leave of absence period, except as otherwise
determined by the Company’s policies and procedures.

B.

Additional Incentive Award

The term “Additional Incentive Award” means a Participant’s additional incentive
award granted under Part IV of this Plan.

C.

Agent

The term “Agent” means the Company or such other entity as the Committee may
designate to fulfill the responsibilities of “Agent” under this Plan.

D.

Award

The term “Award” means any Base Incentive Award and/or Additional Incentive
Award granted under this Plan.

E.

Base Incentive Award

The term “Base Incentive Award” means a Participant’s base incentive award
granted under Part III of this Plan.

F.

Board

The term “Board” means the Board of Directors of the Company.

G.

Change of Control

The term “Change of Control” shall mean:
(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then-outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);


1



--------------------------------------------------------------------------------




provided, however, that, for purposes of this clause (a), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any company controlled by, controlling or under
common control with the Corporation (an “Affiliated Company”) or (D) any
acquisition pursuant to a transaction that complies with clauses (b)(i), (b)(ii)
and (b)(iii) below;
(b) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or securities of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities, as the case may be, (ii) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Corporation or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(c) Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

H.

CHRO

The term “CHRO” means the senior most human resources officer of the Company or
an executive of the Company acting in a similar capacity, as designated by the
Committee.


I.

Committee

The term “Committee” means the Compensation Committee of the Board.

J.

Common Stock

The term “Common Stock” or “Stock” means the common stock of the Company.

K.

Company or Corporation



2



--------------------------------------------------------------------------------




The term “Company” or “Corporation” means Darden Restaurants, Inc. and its
subsidiaries.

L.

Consolidated Earnings

The term “Consolidated Earnings” means consolidated net income for the year for
which an Award is made, adjusted to omit the effects of unusual and
extraordinary items, discontinued operations and the cumulative effects of
changes in accounting principles, all as shown on the audited consolidated
statement of earnings of the Company and its subsidiaries and as determined in
accordance with generally accepted accounting principles.





M.

Management Employee

The term “Management Employee” means any active key management employee of the
Company or its subsidiaries, to the extent designated by the CHRO, including
such members of the Board as are actively employed by the Company or its
subsidiaries.

N.

Matching Restricted Stock

The term “Matching Restricted Stock” means shares described in Part IV(B) of
this Plan.

O.

Original Deposit

The term “Original Deposit” means shares deposited pursuant to Part IV(B) of
this Plan.

P.

Participant

The term “Participant” means an individual selected to be a Participant in
accordance with Part II of this Plan.

Q.

Performance Period

The term “Performance Period” means a period of one or more Plan Years over
which an Award may be earned, as determined by the Committee.


R.

Plan

The term “Plan” means the Darden Restaurants, Inc. Management and Professional
Incentive Plan, formerly known as the Darden Restaurants, Inc. Management
Incentive Plan.

S.

Plan Year

The term “Plan Year” means the Company’s fiscal year.


3



--------------------------------------------------------------------------------





T.

Professional Employee

The term “Professional Employee” means any professional employee to the extent
designated by the CHRO.

U.

Stock Matching

The term “Stock Matching” means incentive compensation in the form of Common
Stock made available by the Company on the condition the Participant deposits a
specified amount of Common Stock with the Company.

V.

Stock Matching Provisions

The term “Stock Matching Provisions” means the provisions set forth in Part
IV(B) of this Plan.







PART II
    

GENERAL PROVISIONS

A.

Objective Of The Plan

It is the intent of the Company to provide financial rewards to key management
and professional employees in recognition of individual contributions to the
success of the Company under the provisions of this Plan. As such, the Committee
has designed this Plan to accomplish such objectives. Participant Awards will be
based on the comparative impact of the Participant’s position to the overall
corporate results as measured by the degree to which the individual is able to
affect division/subsidiary, group and corporate results.

B.

Eligibility

Any Management Employee and any Professional Employee will be eligible to
participate in the Plan. Eligibility will not carry any rights to participation
nor to any fixed Awards under the Plan.

C.

Participation

As early as possible in each Plan Year, management will recommend a list of
proposed Participants in the Plan, and the Committee thereupon will determine
those who have been selected as Participants for the Performance Period that
commences in such Plan Year. Participants will be those persons holding
positions, which significantly affect operating results, while providing the
opportunity to contribute to current earnings and the future success of the
Company. During the year, other Participants may be added because of promotion
or for other reasons warranting their inclusion, and Participants may be
excluded from active


4



--------------------------------------------------------------------------------




participation because of demotion or other reasons warranting their exclusion.
In order to receive an Award, a Participant must be Actively Employed as of the
end of the Performance Period for which such Award is made, unless the
Participant’s termination is due to death or retirement on or after age 55 and
10 years of service during the Performance Period. In all events in which a
Participant is eligible to receive an Award, the Award will be prorated based on
the total days employed during the Performance Period in a position eligible for
participation in the Plan.

PART III
    

BASE INCENTIVE AWARDS
The size of a Participant’s Base Incentive Award under this Plan will be based
on individual performance, corporate performance or a combination thereof, as
determined by the Committee, relative to pre-established performance objectives.

A.

Individual Performance

For Participants whose Base Incentive Award is based in part on individual
performance, individual performance for the Performance Period will be
determined as follows:
1.

At the beginning of each Performance Period, each such Participant will develop
written objectives for the Performance Period, which are directly related to
specific job accountabilities.

2.

The individual objectives will be reviewed with each such Participant’s
supervisor for acceptance and will become the primary basis for establishing the
individual’s performance for the Performance Period.

3.

Near the end of each Performance Period, each such Participant will submit to
his or her supervisor, a summary of accomplishments related to individual
performance during the Performance Period. Based on this information and other
information related to individual performance or job accountabilities, the
supervisor will assess the individual’s performance.




B.

Corporate Performance

At the beginning of each Performance Period, the Committee will establish
corporate and/or unit performance targets, and near the end of each Performance
Period, the Committee will establish corporate and/or unit performance ratings,
based on generally accepted performance measures to be selected by the Committee
such as, but not limited to, earnings per share, return on cash, return on
sales, cash flow, market share, revenue growth, earnings growth, return on gross
investment, total shareholder return and operating profits.

C.

Determination Of Amounts Of Award

The Committee acting in its discretion, subject to the maximum amounts set forth
below, will determine the amounts of Awards to Participants for any Performance
Period. Such determinations, except in the case of


5



--------------------------------------------------------------------------------




the Award for the Chief Executive Officer of the Company, will be made after
considering the recommendations of the Chief Executive Officer and such other
matters as the Committee will deem relevant. The Committee’s determination of
the performance objectives applicable to the Awards for any Performance Period
shall be made in writing no later than the earlier of (i) the 90th day of the
Performance Period or (ii) the date on which 25% of the Performance Period has
elapsed, and, in any event, at a time when the outcome of the performance
objectives remains substantially uncertain.
Notwithstanding the foregoing, the maximum Awards payable with respect to any
Plan Year to any Participant will not exceed two tenths of one percent (0.2%) of
the Company’s annual sales for such year (as reflected in the Company’s annual
audited financial statements for such year). For this purpose, the value of the
Common Stock, restricted stock or restricted stock units that are part of any
Award will be based on the fair market value of the Common Stock subject to the
Award on the date the Award is made. In all events, however, any Award in the
form of cash shall not be paid, and any Award in the form of Common Stock,
restricted stock or restricted stock units shall be forfeited, unless the
Company has Consolidated Earnings for the Plan Year for which the Award is
granted. Further, an Award based on a Performance Period of more than one Plan
Year will be limited to the aggregate Consolidated Earnings and sales of the
Company for such period of years, excluding any year which the Company has no
Consolidated Earnings.
Any Award in the form of cash shall not be paid, and any Award in the form of
Common Stock, restricted stock or restricted stock units shall remain subject to
risk of forfeiture, until: (a) the Committee receives assurances from both the
Company’s Chief Financial Officer and its independent accountants that the
Company has achieved Consolidated Earnings for the Plan Year(s) and that the
amount of such Award does not exceed the applicable limitation under this Part
III; and (b) the Committee certifies in writing to the Board that the
Consolidated Earnings have been achieved and the applicable limitation has not
been exceeded.
Notwithstanding any provision in the Plan to the contrary, the Committee shall
have the right, in its sole discretion, to reduce or eliminate the amount of an
Award earned by any Participant and to which any such Participant is entitled
under this Part III based on individual performance or any other factors that
the Committee, in its discretion, shall deem appropriate.
Awards will be paid in cash, Common Stock, restricted stock or restricted stock
units, or any combination of the foregoing, as determined by the CHRO. Any such
Common Stock, restricted stock or restricted stock units shall be issued
pursuant to the terms of the Company’s Stock Option and Long-Term Incentive Plan
of 1995, Restaurant Management and Employee Stock Plan of 2000, 2002 Stock
Incentive Plan or any successor plan or plans, each as may be amended from time
to time.

PART IV
    

ADDITIONAL INCENTIVE AWARDS

A.

Cash Or Other Awards

Subject to the terms and conditions of Part III of this Plan and, where
applicable, to the Stock Matching Provisions, a Management Employee is eligible
to receive an Additional Incentive Award in the form of cash, or if so
determined by the CHRO, Common Stock, restricted stock or restricted stock
units, or any combination of the foregoing. Any Additional Incentive Award, or
any part thereof, may be made subject to the Stock Matching Provisions if so
determined by the CHRO.


6



--------------------------------------------------------------------------------





B.

Participation In Stock Matching

If an Additional Incentive Award, or any part thereof, is designated as being
made subject to the Stock Matching Provisions, then the following provisions
shall apply:
1.

A Management Employee under age 55 as of the last day of the Performance Period
who is selected to participate in the Stock Matching Provisions of the Plan may
do so by depositing shares of Common Stock based on a percentage of his or her
Base Incentive Award, which percentage the Committee will set on an annual
basis. Such percentage may vary by employee group and from year to year.

2.

Participants age 55 or over as of the last day of the Performance Period who are
selected for Stock Matching may elect full, partial or no participation in the
Stock Matching Provisions, with immediate cash payments being made in an amount
equal to 60% of the amount of the Base Incentive Award otherwise eligible for
Stock Matching for which the employee has elected to receive cash payment in
lieu of Stock Matching.

3.

The Company will notify each Management Employee who participates in the Stock
Matching Provisions of the maximum number of shares of Common Stock which he or
she is permitted to deposit under the Plan, and each Participant may choose to
deposit all or any portion of the number of shares permitted to be deposited.
Participants may make their Original Deposit at any time after they receive
their Base Incentive Award, but, to participate in the Stock Matching Provisions
of this Plan, Participants must deposit such shares with the Agent no later than
the December 31 immediately following the end of the Performance Period for
which the Base Incentive Award has been paid.

4.

Any Participant who dies, retires on or after attaining age 65, elects early
retirement after attaining age 55 and completing 10 years of service, or is
permanently disabled and unable to work as determined by the CHRO, either during
a Performance Period or prior to the final date for depositing the Original
Deposit shares for such Performance Period (December 31), will not be eligible
to participate in the Stock Matching Provisions, but instead, such Participant,
or the Participant’s legal representative, will receive an Additional Incentive
Award in Stock or cash, as determined by the CHRO, for the Performance Period in
an amount equal to the amount otherwise eligible for Stock Matching.

5.

On or before the December 31 immediately preceding the end of the Performance
Period, Participants must notify the Company in writing of the applicable
participation alternatives elected under the Stock Matching Provisions.
Elections regarding Stock Matching participation are effective for the current
Performance Period.

6.

As soon as practical following the Original Deposit by a Participant, the
Company will match these shares and either deposit with the Agent for the
Participant’s account matching Common Stock for each share of the Original
Deposit or evidence the issuance of matching Common Stock for each share of the
Original Deposit in book entry form as reflected on the master stockholder
records of the Company. All such deposited Stock will be Matching Restricted
Stock, which will be delivered to the Participant upon vesting. Matching
Restricted Stock shall have such terms as may be determined from time to time
pursuant to the terms of the applicable



7



--------------------------------------------------------------------------------




plan under which such Matching Restricted Stock is issued; provided, however,
that any Matching Restricted Stock granted prior to June 19, 2003 shall include
the following terms:
The vesting period will be from one (1) to ten (10) years (the “Restricted
Period”) as determined by the Committee, and may be accelerated based on
performance goals established by the Committee. In the event of termination
after attainment of age 55 and 10 years of service but prior to the completion
of the Restricted Period, provided the Participant leaves his or her shares, if
any, on deposit, the Participant will vest in all corresponding shares of
Matching Restricted Stock as of the earlier of attainment of age 65 or the end
of the Restricted Period. If the Company terminates the Participant’s employment
involuntarily and not for cause (as determined by the Committee) prior to the
completion of the Restricted Period, and the sum of the Participant’s age and
years of service with the Company equals or exceeds seventy (70), any shares
that have not vested on the date of termination of the Participant’s employment
but that would have vested within two (2) years from the date of termination if
the Participant’s employment had continued shall become immediately vested on
the date of the Participant’s termination of employment. In the event the
Original Deposit Stock is withdrawn or a required deposit was not made, all
Matching Restricted Stock will be forfeited to the Company. If termination of
employment occurs prior to attainment of age 55 and completion of 10 years of
service or prior to the time that the sum of the Participant’s age and years of
service with the Company equals or exceeds seventy (70), and prior to completion
of the Restricted Period (except for death), such Matching Restricted Stock will
be forfeited to the Company. In the event of the death of a Participant prior to
vesting in the Matching Restricted Stock, a pro-rata portion of such shares will
vest and be delivered to the Participant’s beneficiary, based on the ratio of
the number of months during which the shares were on deposit prior to the
Participant’s death to the number of months in the Restricted Period, with all
remaining shares being forfeited. In the event of the death of a Participant
prior to completion of a performance cycle, as established in accordance with
the terms of a performance accelerated vesting schedule, a pro-rata portion of
such shares will vest and be delivered to the Participant’s beneficiary, at the
end of the performance cycle, based on the ratio of the number of months during
which the shares were on deposit prior to the Participant’s death to the number
of months completed in the performance cycle, with all remaining shares being
forfeited.
7.

A Participant may temporarily withdraw all or a portion of the shares on deposit
for all Plan Years (other than Matching Restricted Stock) in order to exercise
Company stock options, subject to an equal number of shares of Common Stock
being immediately re-deposited with the Agent after such exercise.


PART V
    

DEFERRAL OF CASH INCENTIVE AWARDS
Subject to rules adopted by the Committee, a Participant may elect to defer all
or a portion of a cash Award during each calendar year in accordance with the
terms and conditions of the Company’s FlexComp Plan or any successor plan.
In order to defer all or a portion of the cash Award for a particular bonus
period, a Participant must make a valid election under the FlexComp Plan by
executing and filing a deferral election form with the Company pursuant to the
terms of the FlexComp Plan.


8



--------------------------------------------------------------------------------





PART VI
    

PLAN ADMINISTRATION
This Plan will be effective in each fiscal year of the Company and will be
administered by the Committee and the Committee will have full authority to
interpret the Plan. Such interpretations of the Committee will be final and
binding on all parties, including the Participants, survivors of the
Participants, and the Company.
The Committee will have the authority to delegate the duties and
responsibilities of administering the Plan, maintaining records, issuing such
rules and regulations as it deems appropriate, and making the payments hereunder
to such employees or agents of the Company as it deems proper.
The Board, or if specifically delegated, its delegate, may amend, modify or
terminate the Plan at any time, provided, however, that no such amendment,
modification or termination will adversely affect any benefit earned (but not
necessarily vested) under the Plan prior to the date of such amendment or
termination, unless the Participant, or the Participant’s beneficiary, becomes
entitled to an amount equal to or greater than the value of the adversely
affected portion of such benefit under another plan, program or practice adopted
by the Company. Notwithstanding the above, an amendment, modification, or
termination affecting previously accrued benefits may not occur after a Change
of Control without the written consent of a majority of the Participants
determined as of the day before such Change of Control.
This paragraph applies only to a Participant who at any time was or is
designated as an officer-level employee in the Company payroll system with the
Peoplesoft identifier “OFC” or its equivalent. Notwithstanding the provisions of
Parts III, IV and V of this Plan, if (a) the Company is required to restate its
financial statements due to fraud and (b) the Committee determines that a
Participant knowingly participated in such fraud, then the Committee may, in its
sole and absolute discretion, at any time within two years following such
restatement, require such Participant to, and such Participant shall immediately
upon notice of such Committee determination, return to the Company any cash
payments, Awards (including cash dividends) or cash in the amount of any
proceeds received by such Participant or such Participant’s personal
representative from the disposition or transfer of any such Awards received by
such Participant or such Participant’s personal representative pursuant to Parts
III, IV and V of this Plan, in each case during the period commencing two years
before the beginning of the restated financial period and ending on the date of
such Committee determination. In addition, all of such Participant’s rights to
any cash payments or Awards under this Plan that are not vested on the date that
the Committee makes such determination shall be immediately and irrevocably
forfeited, including rights to receive any dividends with respect to any Awards
made pursuant to Parts III, IV and V of this Plan. The Committee shall have the
authority and discretion to make any determination regarding the specific
implementation of this provision with respect to such Participants.
In the event the Company will effect one or more changes, split-ups or
combinations of shares of Common Stock or one or more other like transactions,
the Board or the Committee may make such adjustment, upward or downward, in the
number of shares of Common Stock to be deposited by the Participants as will
appropriately reflect the effect of such transactions.
In the event the Company will distribute shares of a subsidiary of the Company
to its stockholders in a spin-off transaction, the shares of stock of the
subsidiary distributed to Participants, which are attributable to Restricted
Stock, will be vested and delivered to the Participants subject to any specific
instructions of the Committee.
Except as otherwise provided in this Plan, neither any benefit payable hereunder
nor the right to receive any future benefit under the Plan may be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, or subjected to any
charge or legal process. If any attempt is made to do so, or if a person
eligible for any benefits becomes bankrupt, the Committee, in its sole
discretion, may terminate the interest under the Plan of the person affected and
may cause the interest to be held or applied for the benefit of one or more of
the dependents of such person or may make any other disposition of such interest
that it deems appropriate.


9



--------------------------------------------------------------------------------




All questions pertaining to the construction, validity and effect of the Plan
will be determined in accordance with the laws of the State of Florida and the
laws of the United States.
Approved by sole stockholder on February 27, 1995, effective May 28, 1995
Amended May 23, 1996
Approved by shareholders September 19, 1996
Amended June 21, 1999
Amended June 21, 2000 effective as of June 1, 2000, subject to shareholder
approval
Approved by shareholders September 20, 2000
Amended June 19, 2003
Amended December 17, 2008
Amended July 23, 2009
Amended June 16, 2015


10

